Name: Commission Regulation (EEC) No 2566/92 of 2 September 1992 opening a standing invitation to tender for the supply of medium grain milled rice to Albania
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 257/18 Official Journal of the European Communities 3 . 9. 92 COMMISSION REGULATION (EEC) No 2566/92 of 2 September 1992 opening a standing invitation to tender for the supply of medium grain milled rice to Albania THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1567/92 of 15 June 1992 on a second emergency measure supply of food products to the population of Albania ('), Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 1738/92 (3), and in particular Article 7 (6) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (4), as last amended by Regulation (EEC) No 674/92Q, and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 1616/92 of 24 June 1992 laying down detaild rules applicable to the free supply of food products to the population of Alba ­ nia (*) amended by Regulation (EEC) No 2098/92 Q, provides for allocation of the supply of cereals under Council Regulation (EEC) No 1567/92 to be made by invitation to tender ; whereas the invitations to tender for the free supply of processed products cover the quantities of basic products to be taken from intervention stocks as payment in kind for these supplies, and for the proces ­ sing, transport and other related costs ; Whereas a standing invitation to tender should be opend for the supply of a consignment of 500 tonnes of medium grain milled rice ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereales, Article 2 Tenders shall be for the quantity, in metric tonnes, of paddy rice necessary to cover the supply, transport and other costs up to the delivery stage provided for, of all the lot indicated in the invitation to tender provided for in Article 14 (2) of Regulation (EEC) No 1616/92. The quantity of paddy rice awarded as payment in kind for the supply shall be made available, at the successful tenderer's choice, from the intervention stocks designated for this purpose in the abovementioned invitation to tender. With regard to the time limit for removal, the measures laid down in Article 17 of Commission Regulation (EEC) No 75/91 (8) shall not be applicable . Article 3 1 . The time limit for submission of tenders for the first partial invitation to tender shall be 11 a.m . on 17 September 1992 (Brussels time). 2. The time limit for submission of tenders under the subsequent partial invitations to tender shall expire each Thursday at 11 a.m. (Brussels time). 3 . The time limit for submission of tenders for the last partial invitation to tender shall expire at 11 a.m. on 10 October 1992 (Brussels time). 4. Notwithstanding Article 14 of Commission Regula ­ tion (EEC) No 1616/92, the intervention agency concerned shall publish an invitation to tender at least three days before the date laid down for the first partial invitation to tender. Article 4 Tenders shall be submitted to the Italian intervention agency. The Italian intervention agency shall forward the tenders to the Commission in accordance with the schedule specified in Annex II. Article 5 A specimen of the takeover certificate referred to in Article 9 (3) of Regulation (EEC) No 1616/92 is given in Annex III hereto. The certificate shall be issued after the goods have been unloaded. HAS ADOPTED THIS REGULATION : Article 1 Under the conditions laid down in Regulation (EEC) No 1616/92, the Italian intervention agency shall open a standing invitation to tender for the supply to Albania of 500 tonnes of medium grain milled rice, as set out in Annex I and in accordance with the provisions of this Regulation. (') OJ No L 166, 20. 6. 1992, p. 1 . (2) OJ No L 281 , 1 . 11 . 1975, p. 1 . (3) OJ No L 180, 1 . 7. 1992, p. 1 . (4) OJ No L 166, 25. 6. 1976, p. 1 . 0 OJ No L 73, 19. 3 . 1992, p. 7. (6) OJ No L 170, 25. 6. 1992, p. 18 . 0 OJ No L 210, 25. 7. 1992, p. 15. O OJ No L 9, 12. 1 . 1991 , p. 15. 3. 9. 92 Official Journal of the European Communities No L 257/19 Article 9 1 . Italy shall adopt all and any addition provisions ncessary for implementation of this Regulation . 2. Italy shall send to the Commission all and any information on the carrying out of the supply, in parti ­ cular relating to the award to the contract, delivery times and the actual date of takeover by the beneficiary. Article 6 The successful tenderer shall undertake to provide the Albanian authorities with the documents required for the purposes of the supply specified in the invitation to tender issued by the Italian intervention agency. Article 7 For the purposes of booking the expenditure by the Euro ­ pean Agricultural Guidance and Guarantee Fund (EAGGF), the book value of the product concerned shall be : Rice : ECU 118,00 per tonne. Article 8 Italy shall take all appropriate measures to ensure that no refund or monetary compensatory amount is applied within the framework of the supply, in particular by specifying this on the export licence. Article 10 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 September 1992. For the Commission Ray MAC SHARRY Member of the Commission No L 257/20 Official Journal of the European Communities 3. 9. 92 ANNEX I 1 . Destination : Albania 2. Product to be mobilized : medium grain milled rice 3. Characteristics and quality of the goods ('): OJ No C 114, 29. 4. 1991 (point II.A.1.f) 4. Total quantity : 500 tonnes (in bags  slung) 5. Number of lots : 1 lot of 500 tonnes 6. Packaging (2): OJ No C 114, 29. 4. 1991 (point IIA2.c) 7. Marking :  European flag : OJ No C 114, 29. 4. 1991 (Annex I)  Inscriptions in Albanian : 'RICE / EUROPEAN COMMUNITY' 8 . Mobilization of the product : Italian domestic market 9. Method of transport : by sea, by rigged-up vessel, (unloading possibly on barges) 10. Stage of delivery : cif ex-ship port of unloading 11 . Port of unloading : 500 tonnes in Durres 12. Final date for supply : Durres on 10 October 1992. If no bid has been accepted on 17 September 1992, the above dates should be postponed by seven days. The same should apply if no bid has been accepted on 24 September 1992. 13 . Supply may be made earlier on the successful tenderer's initiative and on his own responsibility if un ­ loading and port removal conditions in Durres allow. (') The successful tenderer shall submit to the beneficiary a certificate issued by an official authority certifying that, for the product to be supplied, the standards relating to radioactivity levels have been complied with in the Member State concerned. The radioactivity certificate must specify the caesium-134 and - 137 and iodine-131 contents. (2) With a view to possible re-bagging, the successful tenderer shall supply 2 % of empty bags of the same quality as those containing the goods, bearing the inscription followed by a capital *R\ Amended by OJ No C 135, 26 . 5. 1992, p. 20 . 3. 9 . 92 Official Journal of the European Communities No L 257/21 ANNEX II Standing invitation to tender for the supply of 500 tonnes of medium grain milled rice to Albania [Regulation (EEC) No 2566/92] Tenderer's number Quantity of medium grain milled rice to be supplied (in tonnes) Quantity of paddy rice required as payment in kind (in tonnes) 1 500 2 3 4 etc. \ ANNEX III Delivery by boat TAKEOVER CERTIFICATE I the undersigned (Name, first name, company) acting on behalf of the Albanian Government, certify that the following goods have been taken over :  name of the vessel :  place and date of takeover :  product :  tonnage,* weight taken over : Observations or reservations :